Taliaferro, J.
Andre Dubuch and widow Dubuch, administratrix, appeal from an order of seizure and sale granted upon a mortgage note for the sum of five thousand dollars with interest.
The defendants have filed an assignment of errors in this court; the one principally relied upon seems to be that the order directs that the five per cent, attorney’s fees be charged on the sum of $49 80, insurance premium of which no authentic evidence shows either the payment or the amount.
The order directs the mortgaged property to be sold according to law, and the writ of seizure has no reference whatever to the $49 80 as insurance premium, and the plaintiff must be presumed to have abandoned the claim at first set up for it. The defendants can receive no injury from it.
It is therefore decreed that the order appealed from be confirmed with costs.